El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. La Corte de Distrito de San Jnan, Sección Primera, de-claró con lugar una excepción previa a la demanda formu-lada en este caso y el demandante apeló alegando en opo-sición al demandado que la demanda determinaba una cansa de acción y que como la suma cuyo pago se ordenara podría ser más de $500, que la Corte de Distrito de San Juan tenía jurisdicción.
Nos referiremos primero a la cuestión de jurisdicción. El demandante alegó la constitución de una sociedad mer-cantil entre Epifanio Eosa y José Mercedes Seise, la diso-lución actual o liquidación de dicha sociedad que fue solici-tada, y el no verificarse el pago al demandante de la suma debídale.
Sostiene el apelante que en la liquidación él pudo haber obtenido más de $500 pero creemos que está obligado por las alegaciones y reclamación hecha en su demanda. En la demanda se alega que las ganancias fueron de $2,000 y el demandante tenía derecho al veinte por ciento de las mismas, o como se ha alegado a $400 con intereses. Esta suma en conjunto era menor de $500. La demanda también se titu-laba en “Cobro de Dinero.” Bajo estas circunstancias, no reclamándose en la demanda más de $500, la Corte de Dis-trito de San Juan carecía de jurisdicción.
Por tanto, será innecesario examinar el otro fundamento de excepción previa, debiendo confirmarse la sentencia ape-lada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.